  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 1 of 14 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


GREE, INC.,                                       §    Case No.:
                                                  §
                Plaintiff,                        §
                                                  §
       v.                                         §
                                                  §
SUPERCELL OY,                                     §
                                                  §
                Defendant.                        §

                                          COMPLAINT

       Plaintiff GREE, Inc. (“GREE” or “Plaintiff”) files this Complaint against Supercell Oy

(“Supercell” or “Defendant”). In this Complaint, GREE asserts U.S. Patent No. 10,518,177

(the “’177 patent”) against at least Supercell’s “Clash Royale” game. GREE alleges as follows:

                                            PARTIES

       1.       Plaintiff GREE is a corporation organized under the laws of Japan with a

principal place of business at 6-10-1, Roppongi, Roppongi Hills Mori Tower Minato-Ku,

Tokyo, Japan.

       2.       Defendant Supercell Oy is a corporation organized under the laws of Finland,

with a principal place of business at Itämerenkatu 11-13, Helsinki, Uusimaa, 00180, Finland.


                                JURISDICTION AND VENUE

       3.       This action arises under the patent laws of the United States, Title 35 of the

United States Code. Accordingly, this Court has jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       4.       This Court has personal jurisdiction over Supercell because it has, directly or

through agents and/or intermediaries, committed acts within Texas, including within this


                                                -1-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 2 of 14 PageID #: 2



District, giving rise to this action and/or has established minimum contacts with Texas and this

District such that the exercise of jurisdiction would not offend traditional notions of fair play

and substantial justice.

           5.   Supercell regularly conducts business in Texas, including this District, and

purposefully avails itself of the privileges of conducting business in Texas. In particular,

Supercell, directly and/or through its agents and/or intermediaries, makes, uses, imports, offers

for sale, sells, and/or advertises its products and affiliated services in Texas, including this

District. Defendant has placed, and continues to place, infringing products into the stream of

commerce, via an established distribution channel, including iTunes and Google Play stores,

with the knowledge and/or understanding that such products are sold to and/or used by users in

the United States, including in Texas and specifically including this District.

           6.   Alternatively, and/or in addition, this Court has jurisdiction over Supercell Oy

under Federal Rule of Civil Procedure 4(k)(2). This action arises from actions of Supercell Oy

directed toward the United States, including (1) committing at least a portion of the infringing

acts alleged herein and (2) regularly transacting business, soliciting business, and deriving

revenue from the sale of goods and services, including infringing goods and services, to

individuals in the United States. Therefore, Supercell Oy has purposefully availed itself of the

benefits of the United States, including the Eastern District of Texas, and the exercise of

jurisdiction over Supercell would not offend traditional notions of fair play and substantial

justice.

           7.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(c), as Supercell Oy

is not a resident of the United States.




                                                 -2-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 3 of 14 PageID #: 3



                           GREE AND THE ASSERTED PATENT

       8.      GREE is a global social media company that provides mobile content and

services, including games, entertainment, media, advertising, and investment services.

       9.       Originally founded in 2004, GREE has long sought to develop and create

innovative solutions in gaming and social networking. GREE has sought to protect its

investments in innovation by obtaining patent protection. GREE currently hold patents

covering various improvements in digital and gaming technology in countries throughout the

world, including the United States.

       10.     GREE is the owner by assignment of all right, title, and interest in and to the

’177 patent entitled “Game control method, system, and non-transitory computer-readable

recording medium,” which duly and legally issued at 12:00 a.m. Eastern Standard Time on

December 31, 2019.

       11.     The ’177 patent describes and claims different aspects of innovative systems and

methods for controlling and presenting games to users on a computer or mobile device.

Specifically, the ʼ177 patent describes innovative systems and methods “that allow a wide

range of players to enjoy a group battle without regard for difference in level, degree of attack

strength, or the like and that, in a group battle limited to a time slot, improve the participation

rate throughout the set time slot.” U.S. Pat. App. Pub. 2015/0238862 at ¶ 0011.

       12.     The specification of the ’177 patent explains that in conventional games, “the

participation rate of group members tends to increase in the last half of the time slot,” but that a

game provider “wants players to participate actively in the battle throughout the entire time set

for the group battle and to enjoy the game during the entire set time.” Id. at ¶¶ 0008-09. The

specification further explains that in conventional games, “a battle may be fought with




                                                 -3-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 4 of 14 PageID #: 4



opponents having vastly dissimilar attack strengths” and that “beginners may therefore be

unsuccessful” and thus “may end up passively participating in a group battle.” Id. at ¶ 0010.

        13.     To resolve these issues, the specification describes an innovative user interface

and game play that “divid[es] the battle into a plurality of time slots” and “set[s] a battle

condition of at least one of the time slots . . . to differ from a battle condition of a second time

slot . . . .” Id. at ¶ 0012. The specification further explains that “[b]y dividing the time slot of

the battle game into a plurality of time slots and setting the battle condition for each time slot, a

battle game that has conventionally been played under certain rules can be changed . . . .” Id. at

¶ 0013. The example is given of “setting a battle condition that is advantageous for a certain

target and by changing the battle condition in the time slot for the first half, for example, when

the participation rate in the time slot battle game is not high, an increase in the participation rate

of characters throughout the time slots can be expected.” Id.

        14.     In addition, the specification explains that “circumstances that allow beginners

to enjoy the battle can be created by setting the battle conditions for example to increase the

attack strength of low-level characters, which correspond to beginners, and to favor beginners

in the first half in which the participation rate in the battle is not very high.” Id.

        15.     The claims of the ’177 patent are rooted in computer technology and cannot be

performed without a computer. The claims are directed to specific improved graphical user

interfaces and functionality on computers and mobile devices, and are inextricably tied to

computer technology.

        16.     A computer-implemented game using the particular visual presentation

described and claimed in the ʼ177 patent was not common or conventional in the art of

computer-implemented battle games at the time of the invention of the ʼ177 patent.




                                                  -4-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 5 of 14 PageID #: 5



Conventional card-based battle games did not include two terms with two distinct battle

conditions in the manner described and claimed in the ʼ177 patent. The particular user

interface and manner of conducting the game greatly enhanced the visual effect for users.

       17.     These improvements over prior art and conventional gaming devices, systems,

and methods represent meaningful limitations and/or inventive concepts. Further, in view of

these specific improvements, the inventions of the asserted claims, when such claims are

viewed as a whole and in ordered combination, are not routine, well-understood, conventional,

generic, existing, commonly used, well-known, previously known, or typical.


                                  GENERAL ALLEGATIONS

       18.     Defendant Supercell makes, uses, sells, offers for sale, and/or imports into the

United States gaming systems, software, or methods for controlling games in which users do

battle, including Clash Royale.

       19.     Clash Royale operates on computers and mobile devices, including those with

iOS and Android operating systems.

       20.     Defendant Supercell operates, places into service, or otherwise controls a

plurality of servers worldwide, including in the United States, on which Supercell operates, and

its customers and other users use, software related to Clash Royale and on which Supercell

stores user data associated with the products.

       21.     Clash Royale has millions of registered users worldwide, including in the United

States and Texas.

       22.     Supercell has had knowledge of the ʼ177 patent at least since the date of filing of

this Complaint.




                                                 -5-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 6 of 14 PageID #: 6



                   COUNT I—INFRINGEMENT OF THE ’177 PATENT

       23.     GREE re-alleges and incorporates by reference each and every allegation

contained in the paragraphs 1-22 as if fully set forth herein.

       24.     Supercell directly infringes at least claim 1 of the ’177 patent by, without

authority, making, using, importing, selling, or offering to sell Clash Royale in the United

States, in violation of 35 U.S.C. § 271(a).

       25.     For example, claim 1 of the ʼ177 patent recites:

       [preamble] A non-transitory computer-readable recording medium storing
       instructions to be executed by one or a plurality of computers capable of being
       used by a player conducting a battle game, the instructions causing the one or a
       plurality of computers to execute steps of:
       [a] displaying, on a first field, a plurality of cards selected from a deck which is a
       stack of virtual cards;
       [b] during a first term of the battle game, conducting a battle to a first opponent
       character based on a parameter set on a card selected by a player’s operation
       under a first battle condition, wherein the first battle condition is not changed
       during the first term;
       [c] at a conclusion of the first term of the battle game, automatically initiating a
       second term of the battle game, and during the second term of the battle game
       continued from the first term, conducting the battle to a second opponent
       character based on the parameter set on the card selected by the player’s operation
       under a second battle condition, wherein the second battle condition is different
       from the first battle condition and is predetermined independent from a battle
       result of the first term, and the first opponent character and the second opponent
       character are same or different, and wherein the second battle condition is not
       changed during the second term; and
       [d] during a third term of the battle game continued from the second term,
       conducting the battle to a third opponent character based on the parameter set on
       the card selected by the player’s operation under a third battle condition, wherein
       the third battle condition is different from the second battle condition and is
       dependent on a battle result of the second term, and the second opponent character
       and the third opponent character are same or different, and wherein the third battle
       condition is not changed during the third term.
       26.     To the extent the preamble is limiting, Clash Royale includes “[a] non-transitory

computer-readable recording medium storing instructions to be executed by one or a plurality




                                                -6-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 7 of 14 PageID #: 7



of computers capable of being used by a player conducting a battle game.” The Clash Royale

game allows users to “[d]uel players from around the world in real-time in both 1v1 and 2v2

Battles” using computers or mobile devices running the iOS or Android operating systems. See

https://itunes.apple.com/us/app/clash-royale/id1053012308?mt=8. An example is shown in the

annotated figure below.




       27.     With respect to element 1[a], Clash Royale displays on a first field, a plurality of

cards selected from a deck which is a stack of virtual cards.




       28.     With respect to claim element 1[b], during a first term of the battle game, a


                                               -7-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 8 of 14 PageID #: 8



battle is conducted to a first opponent character based on a card selected by a player’s operation

under a first battle condition which is not changed during the first term. For example, in Clash

Royale, a battle is normally three minutes, and the first period of the battle is two minutes.

During that two minute period, elixir increases at a predetermined rate. Also, the battle does

not end if the Princess Towers are destroyed; instead the battle ends if the King’s Tower is

destroyed. An example is shown in the annotated figures below.




       29.     With respect to claim element 1[c], a second term of the battle game is

automatically initiated after the first term. As explained above, a battle typically lasts for three

minutes, and at the end of two minutes (the first term), the second term (one minute) is

initiated. During the second term, the battle is conducted to a second opponent character based

on the parameter set on the card selected by the player’s operation under a second battle

condition which is different from the first battle condition and is independent of the battle result

of the first term, and the second condition does not change during the second term. Here, for

example, when the second term begins, the player’s elixir increases at double the rate of the

first term as shown in the figure below.




                                                 -8-
  Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 9 of 14 PageID #: 9




       30.     With respect to claim element 1[d], a third term of the battle game continues in

which a third opponent character is battled based on the parameter set on the card selected by

the player’s operation under a third battle condition that is different from the second battle

condition. For example, as shown below, if the King’s Towers of both players have not been

destroyed and the same number of Princess Towers of both players have been destroyed, Clash

Royale moves into a one-minute sudden-death overtime period, the ending of which is an

example of a third battle condition. Thus, the third term is dependent on a battle result of the

second term. Also, the third battle condition is not changed during the third term. Just as

during the second term, elixir increases at a rate of double the first term. An example of a third

battle condition is that if at least one of the Princess Towers remains after the second term, then

the battle ends if one Princess Tower or the King’s Tower is destroyed. Still another example

of a third battle condition is that if all Princess Towers are destroyed at that end of the second

term, the battle ends if the King’s Tower is destroyed.




                                                -9-
 Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 10 of 14 PageID #: 10




       31.     Supercell indirectly infringes the ’177 patent within the United States by

inducing infringement under 35 U.S.C. § 271(b). For example, since learning of the ’177

patent and by failing to cease offering Clash Royale, Supercell has knowingly and intentionally

induced Clash Royale users to directly infringe one or more claims of the ’177 patent, inter

alia, by (1) providing instructions or information, for example on publicly available websites

(see, e.g., https://supercell.helpshift.com/a/clash-royale/?p=web&l=en&s=battle and linked

pages), to explain how to use the Clash Royale application in an infringing manner, including

the use of the Clash Royale application in the manners described in the foregoing paragraphs,

which are expressly incorporated herein, and (2) touting infringing uses of Clash Royale in

advertisements, including but not limited to those listed on or available from their websites and

other mobile application marketplace websites.

       32.     Supercell indirectly infringes the ’177 patent by contributing to the direct

infringement by end users under 35 U.S.C. § 271(c) by providing Clash Royale, which, as

evidenced by Supercell’s websites and advertisements (see, e.g.,

https://supercell.helpshift.com/a/clash-royale/?p=web&l=en&s=battle and linked pages), is

especially made for use in a manner that infringes one or more claims of the ʼ177 patent as

described herein and has no substantial non-infringing uses.




                                              - 10 -
 Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 11 of 14 PageID #: 11



       33.     GREE has been and continues to be injured by Supercell’s infringement of the

’177 patent. GREE is entitled to recover damages adequate to compensate it for Supercell’s

infringing activities in an amount to be determined at trial, but in no event less than a

reasonable royalty.

       34.     Unless enjoined by this Court, Supercell’s acts of infringement will continue to

damage and cause irreparable harm to GREE.

       35.     On information and belief, Supercell’s infringement of the ’177 patent has been

willful and deliberate. Supercell has known of the ’177 patent and its infringement thereof and

continued its unlawful actions nevertheless. On September 12, 2016, GREE sent a letter to

Supercell specifically identifying a foreign counterpart to the ʼ177 patent: JP5793592. At that

time, the application that issued as the ʼ177 patent was already pending. Additionally and/or

alternatively, Supercell has had knowledge of the application that issued as the ʼ177 patent

since at least June 28, 2017, when Supercell answered a Complaint served by GREE for

infringement of JP5793592, the Japanese counterpart of the ʼ177 patent in Civil Department 29

of the Tokyo District Court. GREE is therefore entitled to increased damages under 35 U.S.C.

§ 284 and attorneys’ fees and costs under 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, GREE prays for relief in its favor, as follows:

       A.      Enter a judgment that Defendant Supercell has infringed, and willfully infringed,

the ’177 patent.

       B.      Grant a permanent injunction restraining and enjoining Defendant Supercell and

its officers, directors, agents, servants, employees, successors, assigns, parents, subsidiaries,

affiliated or related companies, and attorneys from directly or indirectly infringing the ’177




                                                - 11 -
 Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 12 of 14 PageID #: 12



patent;

          C.     Enter a declaration that this case is exceptional and correspondingly award GREE

attorney fees and costs under 35 U.S.C. § 285;

          D.     Award damages, enhanced damages, costs, and prejudgment interest to GREE

under 35 U.S.C. § 284; and

          E.     Grant such other and further relief as this Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

          GREE hereby demands a jury trial on all issues appropriately triable by a jury.

DATED: December 30, 2019                    GILLAM & SMITH, LLP


                                            By /s/ Steven D. Moore
                                               MELISSA R. SMITH
                                               (Texas State Bar No. 24001351)
                                               HARRY L. GILLAM, JR.
                                               (Texas State Bar No. 07921800)
                                               303 South Washington Avenue
                                               Marshall, Texas 75670
                                               Telephone: (903) 934-8450
                                               Facsimile: (903) 934-9257
                                               Email: melissa@gillamsmithlaw.com
                                               Email: gil@gillamsmithlaw.com




                                                - 12 -
Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 13 of 14 PageID #: 13



Of Counsel:                        KILPATRICK TOWNSEND & STOCKTON LLP
                                   STEVEN D. MOORE (CA Bar No. 290875)
                                   TAYLOR J. PFINGST (CA Bar No. 316516)
                                   Two Embarcadero Center, Suite 1900
                                   San Francisco, CA 94111
                                   Telephone: (415) 576-0200
                                   Facsimile: (415) 576-0300
                                   Email: smoore@kilpatricktownsend.com
                                   Email: tpfingst@kilpatricktownsend.com

                                   NORRIS P. BOOTHE (State Bar No. 307702)
                                   1080 Marsh Road
                                   Menlo Park, CA 94025
                                   Telephone: (650) 326-2400
                                   Facsimile: (650) 326-2422
                                   Email: nboothe@kilpatricktownsend.com

                                   JOHN C. ALEMANNI (NC Bar No. 22977)
                                   TAYLOR HIGGINS LUDLAM (NC Bar No.
                                   42377)
                                   4208 Six Forks Road
                                   Raleigh, NC 27609
                                   Telephone: (919) 420-1700
                                   Facsimile: (919) 420-1800
                                   Email: jalemanni@kilpatricktownsend.com
                                   Email: tludlam@kilpatricktownsend.com

                                   MICHAEL T. MORLOCK (GA Bar No. 647460)
                                   1100 Peachtree Street, NE
                                   Suite 2800
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 815-6500
                                   Facsimile: (404) 815-6555
                                   Email: mmorlock@kilpatricktownsend.com

                                   ALTON L. ABSHER III (NC Bar No. 36579)
                                   1001 West Fourth Street
                                   Winston-Salem, NC 27101
                                   Telephone: (336) 607-7300
                                   Facsimile: (336) 607-7500
                                   Email: aabsher@kilpatricktownsend.com

                                   Attorneys for PLAINTIFF
                                   GREE, Inc.




                                   - 13 -
 Case 2:19-cv-00413-JRG Document 1 Filed 12/30/19 Page 14 of 14 PageID #: 14



                              CERTIFICATE OF SERVICE

       I hereby certify that on December 30, 2019, all counsel of record who have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

pursuant to Local Rule CV-5(a)(3):

                                                     /s/ Melissa R. Smith




                                            - 14 -
